Case: 4:20-cv-01423-RLW Doc. #: 1-1 Filed: 10/02/20 Page: 1 of 6 PageID #: 4




                    EXHIBIT A
10/1/2020      Case: 4:20-cv-01423-RLW Doc. #: 1-1 20JE-AC02991
                                            Case.net: Filed: 10/02/20      Page: 2 of 6 PageID #: 5
                                                                - Docket Entries




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                                                                  Logon

                        20JE-AC02991 - TIFFANY CRAFT V AMERICOLLECT, INC (E-CASE)


                                     This information is provided as a service and is not considered an official court record.
                                                    Sort Date Entries:           Descending                 Display Options: All Entries
                                                                              Ascending


  09/29/2020           Notice of Court Hearing Sent
                       Civil Setting Scheduled
                          Scheduled For: 01/06/2021; 9:00 AM ; JEFFREY THOMAS COLEMAN; Jefferson
                       Hearing Continued/Rescheduled
                       CAUSE CONTINUED TO 1-6-2021 AT 9 A.M. DUE TO COVID-19. NOTICE SENT TO PRO SE
                       LITITGANTS VIA USPS AT LAST KNOWN ADDRESS.
                          Hearing Continued From: 10/14/2020; 9:00 AM Civil Setting

  09/02/2020           Response Filed
                       REVIEWED: TONY MANANSALA, ASSOCIATE CIRCUIT JUDGE DIV. TWELVE
                       Summons Issued-Associate
                       Document ID: 20-ADSM-2667, for AMERICOLLECT INC.
                       Civil Setting Scheduled
                          Associated Entries: 09/29/2020 - Hearing Continued/Rescheduled
                          Scheduled For: 10/14/2020; 9:00 AM ; JEFFREY THOMAS COLEMAN; Jefferson
                       Order
                       CASE SET FOR ANNOUNCEMENT SO ORDERED: JEFFREY COLEMAN, ASSOCIATE CIRCUIT
                       JUDGE DIV. TEN

  09/01/2020           Filing Info Sheet eFiling
                           Filed By: MATTHEW PAUL COOK
                       Pet Filed in Associate Ct
                       petition. JURY TRIAL DEMANDED SENT TO DIV 10 FOR APPROVAL
                          Filed By: MATTHEW PAUL COOK
                          On Behalf Of: TIFFANY CRAFT
                       Judge Assigned
 Case.net Version 5.14.0.18                                           Return to Top of Page                                      Released 09/01/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                          1/1
Case: 4:20-cv-01423-RLW Doc. #: 1-1 Filed: 10/02/20 Page: 3 of 6 PageID #: 6
Case: 4:20-cv-01423-RLW Doc. #: 1-1 Filed: 10/02/20 Page: 4 of 6 PageID #: 7
Case: 4:20-cv-01423-RLW Doc. #: 1-1 Filed: 10/02/20 Page: 5 of 6 PageID #: 8
Case: 4:20-cv-01423-RLW Doc. #: 1-1 Filed: 10/02/20 Page: 6 of 6 PageID #: 9
